                                    UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE
                                    CRIMINAL MINUTES - JURY TRIAL
                                              June 14, 2021

  United States of America vs. Anming Hu       Case No.           3:20-CR-21

  PRESENT before the Honorable Thomas A. Varlan, United States District Judge

                      Julie Norwood                                               Terri Grandchamp
                     Courtroom Deputy                                              Court Reporter

            Casey Arrowood, Matthew McKinsey                            A. Philip Lomonaco
                    Asst. U.S. Attorney                                         Counsel for Defendant

  PROCEEDINGS: Day 6

  •        Impaneled jury present: 102; 51; 55; 98; 32; 243; 271; 44; 136; 101; 97; 6; 34; 119
  •        Renewed motion for judgment of acquittal under Rule 29
  •        Deft begun rest
  •        Renewed Motion for judgment of acquittal under Rule 29
  •        Charge Conference
  •        Closing Argument
  •        Charge to the Jury
  •        Jury retired to deliberate at 2:00 p.m. Jury recessed for the evening at 5:00 p.m and will resume their
           deliberation on Wednesday, June 16, 2021 at 9:00 a.m.




  8:30 a.m. to 12:50 p.m.
  (deliberations 2:00 p.m. – 5:00 p.m.)
  4:50 p.m. to 5:00 p.m.




Case 3:20-cr-00021-TAV-DCP Document 107 Filed 06/14/21 Page 1 of 1 PageID #: 736
